UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54000 Big Sky Productions, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0410480 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12021 Wilshire Blvd. #234, Los Angeles, CA (Address of principal executive offices) (Zip Code) 1-310-430-1388 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. oYesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No (Not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYesx No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:approximately $97,090 at December 31, 2011. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:12,063,381 shares of common stock as of June 30, 2012. DOCUMENTS INCORPORATED BY REFERENCE None. 1 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing.Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Except for our ongoing securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any or our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. The factors impacting these risks and uncertainties include, but are not limited to; increased competitive pressures from existing competitors and new entrants; our ability to efficiently and effectively finance our operations; deterioration in general or regional economic conditions; adverse state or federal legislation or regulation that increases the costs of compliance; ability to achieve future sales levels or other operating results; the fact that our accounting policies and methods are fundamental to how we report our financial condition and results of operations, and they may require management to make estimates about matters that are inherently uncertain; changes in U.S. GAAP or in the legal, regulatory and legislative environments in the markets in which we operate; inability to efficiently manage our operations; the inability of management to effectively implement our strategies and business plans; and the other risks and uncertainties detailed in this report. Throughout this Annual Report on Form 10-K references to “we”, “our”, “us”, “BSP”, “the Company”, and similar terms refer to Big Sky Productions, Inc. 2 INDEX TO FORM 10-K PART I Page Item 1 Business 4 Item 1A Risk Factors 6 Item 1B Unresolved Staff Comments 6 Item 2 Properties 6 Item 3 Legal Proceedings 6 Item 4 Mine Safety Disclosures 7 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6 Selected Financial Data Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A Quantitative and Qualitative Disclosures About Market Risk 8 Item 8 Financial Statements and Supplementary Data 9 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 9 Item 9A Controls and Procedures 9 Item 9B Other Information 10 PART III Item 10 Directors, Executive Officers and Corporate Governance 10 Item 11 Executive Compensation 11 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 11 Item 13 Certain Relationships and Related Transactions, and Director Independence 12 Item 14 Principal Accounting Fees and Services 12 PART IV Item 15 Exhibits, Financial Statement Schedules 13 3 PART I Item 1 Business CORPORATE HISTORY AND BACKGROUND Big Sky Productions, Inc. (the “Company”) was incorporated in the State of Nevada on February 28, 2008. The Company has elected a fiscal year end of June 30. BUSINESS Our business is focused on (i) film production and distribution, and (ii) an online news magazine and terrestrial radio program broadcast known as the “Ellis Martin Report”. Film Production and Distribution With respect to our film production and distribution business we have been engaged in business planning activities, including researching the industry, developing our economic models and financial forecasts, performing due diligence regarding potential geographic locations most suitable for our services, identifying future sources of capital and developing a business plan as a producer of low-budget motion pictures.Our Company intends to use North America as its primary area for producing these feature films.We cannot provide any assurance or guarantee that we will be able to generate revenues in the future years through this activity. Ellis Martin Report Our radio program is broadcast during market hours in several key US cities and worldwide on the web featuring small-cap or microcap companies from a variety of industry sectors trading on a number of North American and foreign exchanges. We produce and provide news, general analyst opinions and other programming content. Our content is distributed to radio stations and digital platforms.We sell radio airtime to customers who discuss their company.The airtime is purchased from a third party radio airtime broker at a discount to our company. We derive substantially all of our revenue from the sale of 3 minute, 5 minute, and 10 minute and 60 second commercial airtime increments to companies. Our clients who target local/regional audiences generally find that an effective method is to purchase shorter duration interviews, which are principally correlated to our stock and information related programming and content. Our clients who target national audiences generally find that a cost effective method is to purchase longer airtime, which are principally correlated to our news, stock market related programming and content. A growing number of advertisers purchase both local/regional and national airtime. Our goal is to maximize the yield of our available commercial airtime to optimize revenue and profitability. There are a variety of factors that influence our revenue on a periodic basis, including but not limited to: ·economic conditions and the relative strength or weakness in the United States economy; ·advertiser spending patterns and the timing of the broadcasting of our programming, principally the seasonal nature of financial programming; ·changes in ratings/audience levels for our programming; increases or decreases in our portfolio of program offerings and the audiences of our programs, including changes in the demographic composition of our audience base; ·advertiser demand on a local/regional or national basis for radio related advertising products; increases or decreases in the size of our advertiser sales force; and ·competitive and alternative programs and advertising mediums. 4 Our commercial airtime is perishable, and accordingly, our revenue is significantly impacted by the commercial airtime available at the time we enter into an arrangement with a company. Our ability to specifically isolate the relative historical aggregate impact of price and volume is not practical as commercial airtime is sold and managed on an order-by-order basis. We closely monitor advertiser commitments for the current calendar year, with particular emphasis placed on the annual upfront process. We take the following factors, among others, into account when pricing commercial airtime: (1) the dollar value, length and breadth of the order; (2) the desired reach and audience demographic; (3) the quantity of commercial airtime available for the desired demographic requested by the advertiser for sale at the time their order is negotiated; and (4) the proximity of the date of the order placement to the desired broadcast date of the commercial airtime. The principal components of our operating expenses are programming, production and distribution costs (including affiliate compensation and broadcast rights fees), selling expenses, including commissions, promotional expenses and bad debt expenses, depreciation and amortization, and corporate general and administrative expenses. We consider our operating cost structure to be largely fixed in nature, and as a result, we need several months lead time to make significant modifications to our cost structure to react to what we view are more than temporary increases or decreases in advertiser demand. This becomes important in predicting our performance in periods when advertiser revenue is increasing or decreasing. In periods where advertiser revenue is increasing, the fixed nature of a substantial portion of our costs means that operating income will grow faster than the related growth in revenue. Conversely, in a period of declining revenue, operating income will decrease by a greater percentage than the decline in revenue because of the lead-time needed to reduce our operating cost structure. If we perceive a decline in revenue to be temporary, we may choose not to reduce our fixed costs, or may even increase our fixed costs, so as to not limit our future growth potential when the advertising marketplace rebounds. We carefully consider matters such as credit and commercial inventory risks, among others, in assessing arrangements with our programming and distribution partners. In those circumstances where we function as the principal in the transaction, the revenue and associated operating costs are presented on a gross basis in the accompanying Statement of Operations. In those circumstances where we function as an agent or sales representative, our effective commission is presented within revenue with no corresponding operating expenses. Although no individual relationship is significant, the relative mix of such arrangements is significant when evaluating operating margin and/or increases and decreases in operating expenses. Competitive Factors The motion picture industry is intensely competitive. Competition comes from companies within the same business and companies in other entertainment media that create alternative forms of entertainment.The industry is currently evolving in such a way that certain multinational multimedia firms will be able to dominate this space because of their control over key film, magazine, and television content, as well as key network and cable outlets.These organizations have numerous competitive advantages, such as the ability to acquire financing for their projects and to make favorable arrangements for the distribution of completed films.All of our competitors will likely be organizations of substantially larger size and capacity, with far greater financial and personnel resources and longer operating histories, and may be better able to acquire properties, personnel and financing, and enter into more favorable distribution agreements. Our success will depend on public taste, which is both unpredictable and susceptible to rapid change. As an independent film production company, we most likely will not have the backing of a major studio for production and distribution support. Consequently, we may not be able to complete a motion picture. In order to be competitive, we intend to create independent motion pictures that may appeal to a wide range of public taste both in the United States and abroad.Moreover, by producing our films in Canada we believe that we will be able to significantly reduce production costs, and thereby offer our films to distributors at competitive pricing.Investors must be aware that at this time we have not produced any film and may not ever be successful in doing so in the future. Regulations Big Sky is subject to the following governmental regulation and required to comply in the following areas: 5 Distribution Arrangements We intend to release our films in the United States through existing distribution companies, primarily independent distributors. We will retain the right for ourselves to market the films on a jurisdiction-by-jurisdiction basis throughout the rest of the world and to market television and other uses separately.To the extent that we may engage in foreign distribution of our films, we will be subject to all of the governmental regulations of doing business abroad including, but not limited to, government censorship, exchange controls, and copying, and licensing or qualification.At this point it is not possible to predict, with certainty, the nature of the distribution arrangements and extent of exact governmental regulations that may impact our business. Intellectual Property Rights Rights to motion pictures are granted legal protection under the copyright laws of the United States and most foreign countries, including Canada.These laws provide substantial civil and criminal penalties for unauthorized duplication and exhibition of motion pictures. Motion pictures, musical works, sound recordings, artwork, and still photography are separately subject to copyright under most copyright laws. The results of such investigations may warrant legal action, by the owner of the rights, and, depending on the scope of the piracy, investigation by the Federal Bureau of Investigation and/or the Royal Canadian Mounted Police with the possibility of criminal prosecution.Under the copyright laws of Canada and the United States, copyright in a motion picture is automatically secured when the work is created and "fixed" in a copy. We intend to register our films for copyright with both the Canadian Copyright Office and the United States Copyright Office.Both offices will register claims to copyright and issue certificates of registration but neither will "grant" or "issue" copyrights.Only the expression (camera work, dialogue, sounds, etc.) fixed in a motion picture can be protected under copyright. Registration with the appropriate office establishes a public record of the copyright claim. Censorship An industry trade association, the Motion Picture Association of America, assigns ratings for age group suitability for domestic theatrical distribution of motion pictures under the auspices of its Code and Rating Administration. The film distributor generally submits its film to the Code and Rating Administration for a rating. We plan to follow the practice of submitting our motion pictures for ratings. Labor Laws Many of the screenplay writers, performers, directors and technical personnel in the entertainment industry who we intend to be involved in our productions are members of guilds or unions that bargain collectively on an industry-wide basis and may have state and governmental regulations that we must comply with. Employees Currently, the Company believes the services provided by its officers and directors are sufficient at this time. Item 1A Risk Factors Not required for a smaller reporting company. Item 1B Unresolved Staff Comments Not required for a smaller reporting company. Item 2 Properties None. Item 3 Legal Proceedings None. 6 Item 4 Mine Safety Disclosures Not applicable. PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our Common Stock is currently listed to trade in the over-the-counter securities market through OTC Markets Pink Sheets under the symbol “BGSI”. The following table sets forth the quarterly high and low prices for our Common Stock since we began trading on January 20, 2011. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. Bid Prices ($) Quarter Ending High Low June 30, 2012 March 31, 2012 December 31, 2011 September 30, 2011 June 30, 2011 March 31, 2011 Holders As of June 30, 2012, we had 53 holders of our common stock. Dividend Policy The payment of dividends in the future rests within the discretion of our Board of Directors and will depend upon our earnings, capital requirements and financial condition, as well as other relevant factors. We do not intend to pay any cash dividends in the foreseeable future, but intend to retain all earnings, if any, for use in our business. Equity Compensation Plan Information None. Recent Sales of Unregistered Securities None. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None. Item 6 Selected Financial Data Not required for smaller reporting companies. 7 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations The following discussion of the financial condition and results of operations should be read in conjunction with the financial statements included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Years ended June 30, 2012 and 2011: Net Revenue 2012:$182,847 2011:$81,114 The increase in revenues for 2012 was related to increased revenue from the Ellis Martin Report. Expenses 2012:$166,255 2011:$124,199 The increase in expenses for 2012 was related to increased professional fee costs associated with being a public company. Net Profit (Loss) 2011:$15,415 2010:($43,651) Liquidity and Financial Condition As of June 30, 2012, the Company had current assets of $5,583 and current liabilities of $62,783; our cash balance was $0. We anticipate that additional capital will be required to implement our business plan for the next 12 months.In order to obtain the necessary capital, the Company may need to sell additional shares of common stock or borrow funds from private lenders. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect significant amounts owed to us or experience unexpected cash requirements that would force us to seek alternative financing.Further, if we issue additional equity or debt securities as a means of raising additional capital, stockholders may experience dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of common stock. Summary of Significant Accounting Policies See Note 3 to our financial statements. Recent Accounting Pronouncements See Note 3 to our financial statements. Off-Balance Sheet Arrangements None. Item 7A Quantitative and Qualitative Disclosures About Market Risk Not required for smaller reporting companies. 8 Item 8 Financial Statements and Supplementary Data See F-1 hereto. Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None. Item 9A Controls and Procedures Evaluation of Disclosure Controls and Procedures Disclosure controls and procedures, as defined in Rules13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”), are our controls and other procedures that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Act is accumulated and communicated to our management, including our ChiefExecutive and Financial Officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure.Rules 13a-15(b) and 15d-15(b) under the Exchange Act, requires us to carry out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures as of June 30, 2012, being the date of our most recently completed fiscal year end.This evaluation was implemented under the supervision and with the participation of our ChiefExecutive and Financial Officer. Based on that evaluation, our management, including our Chief Executive and Financial Officer have concluded that, as of the end of the period covered by this report, our disclosure controls and procedures are not effective in ensuring that information required to be disclosed in our Exchange Act reports is (1) recorded, processed, summarized and reported in a timely manner, and (2) accumulated and communicated to our management, including our Chief Executive and Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Management’s Annual Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act.Our internal control system was designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation and fair presentation of our financial statements for external purposes in accordance with generally accepted accounting principles.Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our officers have assessed the effectiveness of our internal controls over financial reporting as of June 30, 2012.In making this assessment, management used the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based upon its assessment, management concluded that, as of June 30, 2012, our internal control over financial reporting was not effective. This Annual Report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to an exemption for smaller reporting companies under Section 989G of the Dodd-Frank Wall Street Reform and Consumer Protection Act. 9 Changes in Internal Control over Financial Reporting During the final quarter of the year ended June 30, 2012, there were no changes in our internal control over financial reporting that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Item 9B Other Information None. PART III Item 10 Directors, Executive Officers and Corporate Governance Ellis Martin, 56 Chief Executive Officer, Chief Financial Officer, President and Director since inception. From 2000 to present, Mr. Martin has been the Executive Producer of The Opportunity Show and is the President and CEO of the parent corporation, Sol Media International Ltd.Sol Media produces and airs syndicated financial and talk radio programs such as The Opportunity Show heard on radio stations across North America. Prior to this employment Mr. Martin has held a variety of broadcasting positions in California, New York and New Mexico.He has been a member of the Hollywood Screen Actor’s Guild since 1990. He is a founding director of the New Mexico Film Industry Coalition, as well as the Southwest Playwright’s Laboratory. D. Brett Whitelaw, 58 Vice-President and Director since August 26, 2009. Since January 2000, Mr. Whitelaw has been an officer and director of Conquest Resources Limited, which trades on the TSX Venture exchange under the ticker symbol “CQR” where he heads up the corporate development and investor relations department. Mirza Santillan, 34 Vice-President and Secretary since inception. Since 2007, Ms. Santillan has worked at Sol Media as the Director of Operations where she has been engaged in research, investigation and reporting in addition to her management role. During her tenure at Sol Media, she has assisted in the Company’s radio production of its syndicated national program, “The Opportunity Show.” As Director of Operations she has been responsible for management of the staff, scheduling guests and managing the financial needs of Sol Media. Prior to this employment, Ms. Santillan worked for the Law Offices of L. Edmund Kellogg as Office Manager and a paralegal. She is approved as a paralegal by the American Bar Association. She received her training at Pasadena City College. Relationships There are no familial relationships among our officers or directors.Our current directors and officers do not serve as a director for any other reporting companies.None of our directors or officers has been affiliated with any company that has filed for bankruptcy within the last five years.The Company is not aware of any proceedings to which any of the Company’s officers or directors, or any associate of any such officer or director, is a party adverse to the Company. Director Qualifications The Company has determined that Mr. Martin and Mr. Whitelaw are qualified to serve as directors due to their experience in film production, radio programming and public company obligations. 10 Code of Ethics The Company’s Board of Directors has approved a Code of Ethics for management relating to financial disclosures and filings related to future reporting requirements. A copy of the Code of Ethics will be made available to you by contacting the Company at its headquarters. Board Committees The Board of Directors has no committees due to its small size.The Board acts as audit committee. Item 11 Executive Compensation Name and Principal Position Year Ended June 30 Salary $ Other Annual Compensation $ Total $ Ellis Martin CEO, CFO, Director Mirza Santillan - VP, Secretary - D. Brett Whitelaw - - - VP, Director - - - Director Compensation None Employment Agreements with our Executive Officers None Equity Compensation Plans None. Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table provides the names of each person known to the Company to own more than 5% of the outstanding common stock as of June 30, 2012, and by the officers and directors, individually and as a group. Except as otherwise indicated, all shares are owned directly. Title of Class Name and Address of Beneficial Owner Amount of Beneficial Ownership Percent of Class* Common Stock Ellis Martin % Common Stock Mirza Santillan % Common Stock D. Brett Whitelaw % officer and directors as a group % *The percent of class is based on 12,063,381 shares of common stock issued and outstanding as of June 30, 2012 11 Item 13 Certain Relationships and Related Transactions, and Director Independence Related Party Transactions During the year ended June 30, 2012 and 2011, the Company received loans from related parties totaling $5,000 and $3,500 to fund operations with a total of $8,500 and $3,500 due as of June 30, 2012 and 2011. The loans are non-interest bearing, due on demand and as such are included in current liabilities. During the year ended June 30, 2012, the Company paid $82,115 (2011 - $58,950) in commissions to a director and officer of the Company related to advertising sales during the period. As of June 30, 2012, $5,583 (June 30, 2011 - $20,800) has been deferred and recorded as an other current asset on the balance sheet. During the year ended June 30, 2012 the Company incurred $2,000 (2011 - $4,057) in transcription and administrative services to an officer of the Company. During the year ended June 30, 2012, the Company incurred $54,975 (2011 - $30,300) in management fees to a director and officer of the Company. Director Independence The Company has no independent directors. Item 14 Principal Accounting Fees and Services 2012: Our principal accountant for the year ended June 30, 2012 was L.L. Bradford. Audit Fees: Audit-Related Fees: Tax Fees: $0 All Other Fees: $0 2011: Our principal accountant for the year ended June 30, 2011 is L.L. Bradford. Audit Fees: $9,876 (1) Audit-Related Fees: $12,975 (2) Tax Fees: $0 All Other Fees: $0 $4,876 of these fees were incurred by prior principal accountant Kyle L. Tingle, CPA, LLC. $11,000 of these fees were incurred by prior principal accountant Davidson & Company LLP, and $1,975 of these fees were incurred by prior principal accountant Kyle L. Tingle, CPA, LLC. 12 PART IV Item 15 Exhibits, Financial Statement Schedules Number Exhibit 31 Certification of Principal Executive and Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32 Certification of Principal Executive and Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF* XBRL Taxonomy Extension Definition Linkbase Document 101.LAB* XBRL Taxonomy Extension Label Linkbase Document 101.PRE* XBRL Taxonomy Extension Presentation Linkbase Document *Pursuant to applicable securities laws and regulations, we are deemed to have complied with the reporting obligation relating to the submission of interactive data files in such exhibits and are not subject to liability under any anti-fraud provisions of the federal securities laws as long as we have made a good faith attempt to comply with the submission requirements and promptly amend the interactive data files after becoming aware that the interactive data files fail to comply with the submission requirements. Users of this data are advised that, pursuant to Rule 406T, these interactive data files are deemed not filed and otherwise are not subject to liability. 13 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Big Sky Productions, Inc. Date:August 27, 2013 /s/ Ellis Martin Ellis Martin, Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/D. Brett Whitelaw Director August 27, 2013 D. Brett Whitelaw /s/Ellis Martin Director and Chief Executive Officer (Principal Executive, Financial and Accounting Officer) August 27, 2013 Ellis Martin 14 BIG SKY PRODUCTIONS, INC. (A Development Stage Enterprise) Financial Statements June 30, 2012 and 2011 BIG SKY PRODUCTIONS, INC. (A Development Stage Enterprise) Financial Statements June 30, 2012 and 2011 CONTENTS Page(s) Report of Independent Registered Accounting Firm F-1 Balance Sheets as of June 30, 2012 and2011 F-2 Statements of Operations for the years ended June 30, 2012 and 2011 and the period of February 28, 2008 (Inception) to June 30, 2012 F-3 Statement of Changes in Stockholders’ Deficit F-4 Statements of Cash Flows for the years ended June 30, 2012 and 2011 and the period of February 28, 2008 (Inception) to June 30, 2012 F-5 Notes to the Financial Statements F-6 – F-10 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Big Sky Productions, Inc. We have audited the accompanying balance sheets of Big Sky Productions as of June 30, 2012 and 2011 and the related statements of operations, stockholders’ deficit, and cash flows for the years ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Big Sky Productions as of June 30, 2011 and 2012 and the results of its operations, stockholders’ deficit, and cash flows for the years then ended in conformity accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has suffered losses from operations, which raise substantial doubt about its ability to continue as a going concern.Management's plans in regard to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ L.L.Bradford &Company, LLC Las Vegas, Nevada August 27, 2013 F-1 BIG SKY PRODUCTIONS, INC (A Development Stage Enterprise) Balance Sheets June 30, ASSETS Current assets Cash $
